Citation Nr: 1424945	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-23 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. What evaluation is warranted for posttraumatic stress disorder (PTSD) from July 17, 2007 to June 12, 2012?

2. What evaluation is warranted for PTSD since June 13, 2012?

3. Entitlement to total disability compensation based on individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1990. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted entitlement to service connection for PTSD, and assigned a 30 percent disability rating effective May 23, 2007.  Jurisdiction was subsequently transferred to the Winston-Salem, North Carolina RO.  

In May 2012, the Board found that for the period prior to July 17, 2007, the Veteran's posttraumatic stress disorder warranted no higher than a 50 percent disability rating, and remanded the issue of entitlement to an increased rating from July 17, 2007.  In a December 2012 rating decision, the Veteran's disability evaluation was increased to 70 percent, effective June 13, 2012.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in that file reveals an appellate brief dated May 2014 and VA treatment records from September 2006 through June 2012.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  The Veterans Benefits Management System contains an unrelated rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2012 remand, the Board instructed the examiner to, among other things, determine whether there had been an increase in the Veteran's PTSD since a July 2007 VA examination, and if so, to approximate the date the disability worsened.  In June 2012, a VA psychiatrist responded that it was difficult to determine the exact timing of the Veteran's changes in symptoms and severity because there were no mental health treatment records after 2007.  Later in the examination, however, the Veteran reported that he had been receiving counseling and mental health treatment approximately every three months from "Dr. H.J," a psychiatrist he began seeing around June 2007.  There are no records from Dr. H.J. dated after November 2007, nor has VA attempted to obtain them.  After these records are obtained, the examiner should provide an addendum opinion.

The issue of entitlement to a total disability evaluation based on individual unemployability due to a service-connected disorder is inextricably intertwined with the evaluation of the Veteran's PTSD. See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  As such, adjudication of the issue is deferred pending further development.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any private treatment records relating to care for the Veteran's PTSD dating since July 2007.  Specifically, the AOJ should attempt to obtain any treatment records from Dr. H.J. since November 2007.  If the AOJ cannot locate any identified record, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond. 

2. Thereafter, forward the claims file to the VA examiner who prepared the June 2012 opinion, or if that examiner is unavailable, to another suitably qualified VA psychologist or psychiatrist.  The examiner must review the Veteran's claims folder, as well as any Virtual VA and/or VBMS file.  A copy of this REMAND is to be made available to a VA examiner to review.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed, as well as any records associated with the claims file since the June 2012 examination.  The examiner must specify the range of dates of any records reviewed on Virtual VA.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

In accordance with the latest worksheet for rating PTSD, the examiner is to provide an opinion as to whether there has been an increase in severity since the last examination in July 2007 and, if so, the approximate date of the increase in severity.  The examiner must also opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran is unable to obtain and retain substantially gainful employment based on the combined impact of his posttraumatic stress disorder and his other service connected disorders. 

3. After the development requested, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. Thereafter, the AOJ must readjudicate the claim of entitlement to an increased rating for PTSD since July 17, 2007 and entitlement to a total disability evaluation based on individual unemployability.  If any benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case, with consideration of all of the evidence of record, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

